Citation Nr: 1451741	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-08 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied entitlement to TDIU.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue in this case is whether the evidence of record shows that the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment consistent with his education and occupational experience.  The Board finds that further development is necessary.

The Veteran was afforded VA examinations in May 2011, in part, to evaluate the affect that his service-connected disabilities had on his ability to obtain and maintain substantially gainful employment.  In an addendum opinion in August 2012, the examiner found that there would be a combined mild to moderate impact on sedentary employment as a result of the Veteran's service-connected disabilities, and a combined severe impact on physical employment as a result of his service-connected disabilities.  

In March 2013, the Veteran submitted a statement dated the same month from his private physician, reflecting her opinion that the Veteran was unable to work due to his service-connected disabilities.  Records from this private physician are not part of the record.  As such, the records from this private physician must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain medical records from the Veteran's private physician, T.L.B., M.D., in accordance with 38 C.F.R. § 3.159. If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Readjudicate the Veteran's claim for entitlement to TDIU.  If the appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



